DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 9, 13, 14, 17, 19, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graichen et al. (EP 1375618), as cited on the IDS, when taken with Sharygin et al. (US Patent No. 9446562) and Padiyath et al. (US Serial No. 2004/0195967).
Regarding claims 1-2, 5, 7, 9, 13, 14, 15, 19, and 21; Graichen et al. teaches, in a preferred embodiment, a mixture of GENOMER 4269 (Tg = -15°C; MW=7,000) and hexanediol diacrylate (Tg= 43°C) [0142-0147; Table1, Ex2].  No tackifier is present in the preferred embodiment.  Graichen et al. teaches, when cured, showed very low tack [0150].
Sharygin et al. provides evidence that GENOMER 4269 has a Tg = -15°C [Table2], and Padiyath et al. provides motivation that hexanediol diacrylate has a Tg = 43°C [Table2].
Regarding claim 15; the reaction product of GENOMER 4269 (aliphatic polyester urethane diacrylate) and hexanediol diacrylate would necessarily yield an adhesive having soft polymeric domains derived from the acrylate-functionalized urethane (i.e. the polyester linkages form soft domains) and hard polymeric domains from the alkyl group of the hexanediol diacrylate.
Regarding claim 17; Graichen et al. teaches the preferred embodiment further comprises 10.5 wt.% of 2-ethylhexyl acrylate [Table1, Ex.2].
Regarding claim 23; Graichen et al. teaches the adhesive precursor was applied to a polyester film and cured [Ex1; 0142-0147].

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krongauz et al. (US Serial No. 2009/0169872).
Regarding claims 1 and 8; Krongauz et al. teaches, in a preferred embodiment, a mixture of CN 990 (siliconized urethane acrylate) and 1,6-hexanediol diacrylate (Tg= 43°C).  The Examiner makes note that the instant specification employs CN 990 as a preferred urethane acrylate, thus the Examiner takes the position that it necessarily posses a Tg less than 0°C.  Kronguaz et al. teaches no tackifier is employed.  Kronguz et al. does not explicitly teach low tack when cured.  However, in view of the compositions being substantially similar, the compositions would necessarily possess the same properties.  Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to the applicants to show otherwise.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 2977) and In re Fitzgerald, 205 USPQ 594 (CCPA).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graichen et al. (EP 1375618), as cited on the IDS, when taken with Sharygin et al. (US Patent No. 9446562) and Padiyath et al. (US Serial No. 2004/0195967), as set forth above, with respect to claim 1.
Graichen et al. teaches the basic claimed curable composition, as set forth above, with respect to claim 1.
Regarding claim 4; Graichen et al. teaches a solvent-free and printable precursor of a pressure-sensitive adhesive, the precursor comprising 5-85 wt.% of one or more poly(meth)acrylate functional oligomer compounds (urethane oligomer [0058]) and 0-10 wt.% of one or more monomer compounds comprising two or more ethylenically unsaturated groups (poly(meth)acrylate functionalized monomer) [0010].  In the instance the urethane oligomer is employed in an amount of 25 wt.% and the poly(meth)acylate functional monomer is employed in an amount of 5 wt.%, the ratio thereof would be 5:1 (as calculated by Examiner).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the urethane oligomer in an amount of 25 wt.% and the poly(meth)acrylate in an amount of 5 wt.% and would have been motivated to do so since Graichen et al. suggests is suitable to employ 5-85 wt.% of one or more poly(meth)acrylate functional oligomer compounds (urethane oligomer [0058]) and 0-10 wt.% of one or more monomer compounds comprising two or more ethylenically unsaturated groups (poly(meth)acrylate functionalized monomer) [0010].
Regarding claims 10-12; Graichen et al. teaches the invention may also comprise a mono(meth)acrylate functional urethane oligomer,  which is prepared from a dihydroxy functional polyester oligomer (prepared from difunctional alcohols (e.g. butanediol) and dicarboxylic acids (e.g. adipic acid) [0036]), a diisocyanate (e.g. isophorone diisocyanate) [0028].
Regarding claim 16; Graichen et al. teaches employing hexanediol diacrylate in the preferred embodiment, however contemplates other compounds to be employed in the present invention, such as C2-C12 hydrocarbondiol diacrylates (e.g. butanediol dimethacrylate) [0074].  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); See MPEP §2123.

Claim(s) 1, 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (EP 1736519), as cited on the IDS, when taken with Sharygin et al. (US Patent No. 9446562) and Padiyath et al. (US Serial No. 2004/0195967).
Regarding claims 1, 23, 25, and 26;  Ramalingam et al. teaches radiation curable adhesive, comprising urethane (meth)acylate oligomers, such as CN 9002 (Tg = -50°C) [0010] and poly(meth)acrylate compounds, such as dipentaerythritol penta(meth)acrylate (Tg= 90°C) [0017].
Sharygin et al. provides evidence that CN 9002 has a Tg = -50°C [Table2], and Padiyath et al. provides motivation that dipentaerythritol penta(meth)acrylate has a Tg = 90°C [Table2].
Ramalingam et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Ramalingam et al. does not specifically disclose an embodiment containing CN 9002 and dipentaerythritol penta(meth)acrylate.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a composition containing CN 9002 and dipentaerythritol penta(meth)acrylate, based on the invention of Ramalingam et al., and would have been motivated to do so since Ramalingam et al. suggests that the composition can contain CN 9002 (Tg = -50°C) [0010] and dipentaerythritol penta(meth)acrylate (Tg= 90°C) [0017].
Ramalingam et al. teaches the radiation curable adhesives are used to achieve laminates for packaging purposes. The laminates are particularly suitable for forming into flexible pouch-shaped container vessels capable of being filed with a foodstuff and retorted. For example, two rectangular or square sheets of the laminate may be piled in the desired configuration or arrangement; preferably, the two layers of the two sheets which face each other are capable of being heat-sealed to each other. Three peripheral portions of the piled assembly are then heat-sealed to form the pouch. Heat-sealing can easily be accomplished by means of a heating bar, heating knife, heating wire, impulse sealer, ultrasonic sealer, or induction heating sealer [0052].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767